DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation 5:1 to 50:1, and the claim also recites preferably from 10:1 to 40:1, and more preferably from 15:1 to 35:1, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by H. J. Limpert (2919836).
Regarding claim 1, the Limpert reference discloses a unitary dispensing nozzle for co-injecting two or more liquids (Figures 1 and 2), comprising:
(a) a first end (16);
(b) a second, opposite end (14);
(c) one or more sidewalls between said first and second ends (unlabeled; see Figures);
(d) one or more first flow passages (14) for flowing a first fluid through said nozzle, wherein each of said first flow passages is defined by a first inlet and a first outlet, wherein said first inlet(s) is/are located at the first end of said nozzle, and wherein said first outlet(s) is/are located at the second end of said nozzle; and
(e) one or more second flow passages (12) for flowing a second fluid through said nozzle, where said second fluid is different from said first fluid in viscosity, solubility, and/or miscibility, wherein each of said second flow passages is defined by a second inlet and a second outlet, wherein said second inlet(s) is/are located on or near at least one of said sidewalls and wherein said second outlet(s) is/are located at the second end of said nozzle, so that said one or more second flow passages extend through said at least one of the sidewalls and the second end of said nozzle,
wherein said second outlet(s) is/are substantially surrounded by said first outlet(s) (see Figure 1), and wherein said unitary dispensing nozzle is an integral piece free of any movable parts and substantially free of dead space. See Annotated Figure 2.

Regarding claim 2, wherein said first outlet(s) is/are characterized by a circular shape.

Regarding claim 3, comprising a plurality of said first flow passages (10 and 12) with a plurality of said first inlets and a plurality of said first outlets, wherein each of said first outlets is characterized by a circular shape.  See Annotated Figure 2.

Regarding claim 4, wherein said plurality of first flow passages (10 and 12) are configured to form a plurality of first liquid flows that are substantially parallel to each other.  Flow in passages 10 and 12 is parallel.
Regarding claim 14, the method as claimed would be inherent during normal use and operation of the device.

    PNG
    media_image1.png
    671
    657
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Limpert.
	Regarding claim 5, the Limpert reference discloses the invention as claimed (discussed supra), but doesn’t disclose wherein each of said first outlet(s) is characterized by a crescent shape, with said second outlet(s) being located at or near the radius center of the crescent(s) formed by the first outlet(s).  It would have been an obvious matter of design choice to employ a crescent shaped first outlet, since applicant has not disclosed that a crescent shaped outlet solves any stated problem and it appears that the invention would perform equally with or without a crescent shaped outlet.

Regarding claims 6-9, the Limpert reference discloses the invention as claimed (discussed supra), but doesn’t disclose the ratio of the total cross-sectional area of the first outlet(s) over the total cross-sectional area of the second outlet(s) ranges from 5:1 to 50:1, 10:1 to 40:1 and 15:1 to 35:1.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the ratio of the total cross-sectional area of the first outlet(s) over the total cross-sectional area of the second outlet(s) ranges from 5:1 to 50:1, 10:1 to 40:1 and 15:1 to 35:1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105
 
Regarding claims 15-17, the Limpert reference discloses the invention as claimed (discussed supra), but doesn’t disclose an average flow rate of 0.1 ml/second to 1000 ml/second and 50 ml/second to 10 L/second.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the average flow rate of 0.1 ml/second to 1000 ml/second and 50 ml/second to 10 L/second, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105

Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited pertains to various dispensing nozzles similar to Applicant’s device, as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753